Hymah Barshay, J.
This is one of several applications in the nature of a writ of error coram nobis to vacate and set aside a judgment dated January 13,1946, convicting the defendant, On his own plea of guilty, of the crime of grand larceny in the second degree and sentencing him to a term in Elmira Reformatory of not less than two and a half and not more than five years. He is presently in State prison on a subsequent felony conviction.
The grounds for the relief sought are that at the time of his entry of his plea of guilty, he was not advised of his right to a trial by jury and that he did not waive that right by any instrument in writing. All prior applications for similar relief have proved fruitless and a writ of habeas corpus issued to him in the Supreme Court, Cayuga County, was dismissed on May 28, 1958. There is no appeal pending from that decision. •
*95The defendant’s contention is baseless. The constitutional guarantee of trial by jury does not preclude a defendant from voluntarily pleading guilty. In the present application, he neither denies his guilt nor does he claim denial of due process of law. The application is in all respects denied. Let the District Attorney submit an order to that effect and serve a copy of it on the defendant, together with notice of entry thereof, by mail, at the institution where he is presently confined.
Submit order.